Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments filed October 06th 2021 been entered. Claims 1-18, 20-24 are currently pending and have been examined. The previous drawing objection has been withdrawn. Applicant’s amendments to claims 1, 18 has overcome 112 rejection previously set forth in the Non-Final Office action mailed July 7th 2021. The previous 102 rejection has been modified due to applicant’s amendments. For the reason(s) see forth below, applicant’s arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




3.	Claim(s) 1-2,4-6,21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Peters et al. ( US 2018/0368639 A1), hereinafter.
Regarding claim 1, Peters teaches 
(a) an air flow passage extending from a dirty air inlet to a clean air outlet (para 103,110); 
(b) an air treatment member (dirt separator 8, figure 4) positioned in the air flow passage downstream from the dirty air inlet, the air treatment member comprising an air treatment chamber, (first assembly 66, figure 8 para 00112) the treatment chamber having an air inlet (inlet 36 , figure 5; para 0110) an air outlet (slot 40, figure 5; para 0110), a front end and a rear end, the air outlet comprising an outer porous separating member (para 0016-0018, para 0108), wherein the air treatment member has an air treatment member axis that extends in the longitudinal direction and extends through the outer porous separating member; 
(c) an outer wiper (wiping member 44, figure 5) which is in a first position when the hand vacuum cleaner is in use and is moveably mounted (Peters discloses movement of wiping member 44 in para 0114) which to a second position wherein, when the outer wiper is in the first position, a first portion of the wiper is on a first side of the air treatment member axis, when the outer wiper is in the second position, the (para 0016 -0018) as the outer wiper moves between a first position and a second position (para 0108, 0112, 0114-0115; see figures 4-5,8); and, 
(d) the air treatment chamber having a moveable portion (lid 32, para 0114-0115) that is moveably mounted between a closed position and an open position, wherein the moveable portion is drivingly connected to the outer wiper (para 0114-0115) whereby when the moveable portion moves from the closed position to the open position, the outer wiper travels from the first position to the second position.
Regarding claim 2, Peters teach the outer wiper (wiping member 44, figure 5; para 0112) is mounted in a fixed orientation to the moveable portion.
Regarding claim 4, Peters teach the moveable portion comprises at least a substantial portion of a lower side of the air treatment chamber (para 0114).
Regarding claim 5, Peters teach a porous filter media (second assembly 68 and second separation stage 22 para 0112, 0106, figure 6,15) is removably mounted downstream of the outer porous separating member and the porous filter media is removable when the moveable portion is in the open position.
(handle 14, figure 12) attached to the porous filter media and the hand grip is accessible when the moveable portion is in the open position.
	Regarding claim 21, Peters teaches  
(a) an air flow passage extending from a dirty air inlet to a clean air outlet (para 103,110); 
(b) an air treatment (dirt separator 8, figure 4)  member positioned in the air flow passage downstream from the dirty air inlet, the air treatment member comprising a treatment chamber (first assembly 66, figure 8 para ; 00112), the treatment chamber having an air inlet (inlet 36 , figure 5; para 0110), an air outlet (slot 40, figure 5; para 0110), a front end and a rear end, the air outlet comprising an outer substrate (plenum chamber 54, figure 8 ) having openings therein that is positioned in the treatment chamber; 
(c) an inner substrate (screen; para 0110) having openings therein that is positioned interior the outer substrate; and, 
(d) a moveable portion of a wall of the treatment chamber that is driving connected to the outer substrate whereby when the moveable portion of the wall moves from a closed position to an open position, the outer substrate opens (para 0114-00115).
	Regarding claim 22, Peters teaches an outer wiper (wiping member 44, figures 4,6, 8; para 0114) that travels across at least a portion of the outer substrate as the outer wiper moves between a first position to a second position.
	Regarding claim 23, Peters teaches 
(a) an air flow passage extending from a dirty air inlet to a clean air outlet (para 103,110); 
(b) an openable air treatment chamber (first assembly 66, figure 8; para 0112) positioned in the air flow passage downstream from the dirty air inlet, the air treatment chamber comprising an air treatment chamber air inlet (inlet 36 , figure 5; para 0110)  , a porous dirt separator (screen, para 0110), a front end and a rear end, wherein a porous dirt separator comprises an air outlet (air outlet 46, figure 5; para 0110) of the air treatment chamber; and, 
(c) the air treatment chamber having a moveable portion (para 0114-0115) rotatably mounted to a main body of the hand vacuum cleaner and a stationary portion, the moveable portion is moveable between a closed position in which the air treatment chamber is closed and an open position in which the air treatment chamber is opened, wherein the porous dirt separator is provided on the stationary portion and a wiper (wiping member 44, figures 4-5,8; para 0114) is a drivingly connected to the moveable portion, whereby the wiper moves along at least a portion of the porous dirt separator as the moveable portion is rotated to the open position.
	Regarding claim 24, Peters teach the wiper (wiping member44, figures 4-5, 8; para 0114) is provided on the moveable portion.
4.	Claim(s) 1, 7, 10-16, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 20080295466 A1), hereinafter Cha.
Regarding claim 1, Cha teaches (a) an air flow passage extending from a dirty air inlet to a clean air outlet (para 0012-0015)
(b) an air treatment member (cyclone dust separating apparatus 100, figures 1 4) positioned in the air flow passage downstream from the dirty air inlet, the air treatment member comprising an air treatment chamber, (combined cyclone unit 110, filter unit 120, cleaning unit  170 dust collecting unit 160 , figures 2- 4) the treatment chamber having an air inlet (inflow pipe 119 , figures 1, 5; para 0110) an air outlet (outflow pipe 138, figures 1-2, 10), a front end and a rear end, the air outlet comprising an outer porous separating member  (filter 125, figure 2), wherein the air treatment member has an air treatment member axis that extends in the longitudinal direction and extends through the outer porous separating member; 
(c) an outer wiper ( one of  the ribs 177, figures 2, 6a) which is in a first position when the hand vacuum cleaner is in use and is moveably mounted (para 0059) which to a second position wherein, when the outer wiper is in the first position, a first portion of the wiper is on a first side of the air treatment member axis, when the outer wiper is in the second position, the first portion of the wiper is on a second opposite side of the air (para 0051-0052,0059); and, 
(d) the air treatment chamber having a moveable portion (knob 205, figures 3,4,8) that is moveably mounted between a closed position and an open position, wherein the moveable portion is drivingly connected to the outer wiper (0046,0056-0059) whereby when the moveable portion moves from the closed position to the open position, the outer wiper travels from the first position to the second position.
Regarding claim 7, Cha teaches the outer porous separating member comprises an outer substrate (pleated annular filter 126, figure 2) having openings therein and a porous filter media (filter surface 126a, figure 2) is removably positioned interior of the outer porous separating member.
Regarding claim 10, Cha teaches an inner substrate (filter surface 126a, figure 2) having openings therein positioned inside the outer porous separating member (filter 125, figure 2), and an inner wiper (one of the ribs 177, para 0042) travelling across at least a portion of an outer wall of the inner substrate as the inner wiper moves between a first position to a second position.
filter 125, figure 2) comprises an outer substrate (pleated annular filter 126, figure 2) having openings therein, the outer substrate is moveable to an open position, and the inner wiper travels across at least a portion of the outer wall of the inner substrate when the outer substrate moves to the open position (para 0042-0043, 0060).
Regarding claim 12, Cha teaches wherein the outer substrate moves to the open position when the moveable portion moves to the open position (see para 0042, 57-60).
Regarding claim 13, Cha teaches a further porous filter media (grill member 127, figures 2,3) inside the inner substrate.
Regarding claim 14, Cha teaches outer porous separating member comprises first and second spaced apart dirt separators (filter surface 126a, pleated annular filter 126a), each of which is positioned in the air treatment chamber (see figure 3).
Regarding claim 15, Cha teaches  a first wiper portion that engages an outer surface of the first spaced apart dirt separator and a second wiper portion that engages an outer surface of the second spaced apart dirt (para 0042-0043).
Regarding claim 16, Cha teaches  an outer substrate (filter casing 141, figures 1 and 2; para 0039) having openings therein and a further porous dirt separator (grill member 127, figures 2,3)  is positioned interior each of the first and second spaced apart dirt separators.

Regarding claims 23-24, Cha teaches all the elements addressed in claims 23 and 24, it is noted that claims 1, 10-16 share the same claimed features, therefore the same rejection applies. 
Allowable Subject Matter
5.	Claims 3,8,9 are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons described in office action mailed July 07th 2021 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20  are allowed for the reasons described in office action mailed July 07th 2021.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 21,23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 /SARAH AKYAA FORDJOUR/ Examiner, Art Unit 3723                                                                                                                                                                                                       
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723